Citation Nr: 9922057	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
herniated nucleus pulposus, status postoperative laminotomy 
and diskectomy, L5-S1, currently evaluated as 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had verified active service from March 1987 to 
March 1989 with 3 years, 10 months, and 7 days of prior 
active service which has not been verified.  

By rating decision in July 1990, service connection was 
granted for postoperative status, bilateral laminotomy and 
diskectomy at L5-S1 level for herniated nucleus pulposus, 
with an evaluation of 10 percent.  By rating action of March 
1994, the evaluation of the veteran's low back disability was 
increased to 20 percent.  In January 1997, the veteran filed 
a claim for an increased rating for a low back disability.  
This appeal arises from the April 1997 rating decision from 
the Columbia, South Carolina Regional Office (RO) that 
continued the evaluation of the veteran's lumbar disc 
disease, herniated nucleus pulposus, status postoperative 
laminotomy and diskectomy, L5-S1 as 20 percent.  A Notice of 
Disagreement was filed in September 1997 and a Statement of 
the Case was issued in October 1997.  A substantive appeal 
was filed in October 1997 with a request for a hearing at the 
RO before a local hearing officer.  In February 1998, the 
abovementioned RO hearing was held.  In writing in October 
1998, the veteran indicated that he did not want a hearing 
before a Member of the Board.

This case was remanded in October 1998 for further 
development.  The case was thereafter returned to the Board.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's lumbar disc disease, herniated nucleus 
pulposus, status postoperative laminotomy and diskectomy, L5-
S1 is most closely analogous to severe intervertebral disc 
syndrome; there is no ankylosis of the low back.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent for 
lumbar disc disease, herniated nucleus pulposus, status 
postoperative laminotomy and diskectomy, L5-S1 have been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A Service Medical Board finding from February 1989 indicates 
that the veteran was determined to be unfit for duty due to 
status post herniated nucleus pulposus, status post bilateral 
laminotomy and diskectomy at L5-S1 level.  Additionally, the 
veteran had residual right leg pain status post surgery.

By rating action of July 1990, service connection was granted 
for postoperative status, bilateral laminotomy and diskectomy 
at L5-S1 level for herniated nucleus pulposus with an 
evaluation of 10 percent.

By rating action of March 1994, the evaluation of the 
veteran's low back disability was increased to 20 percent.

In January 1997, the veteran filed a claim for an increased 
rating for a low back disability.

Records from Nigel A. R. Watt, M.D., were received in 
February 1997.  In April 1996, the veteran was seen with 
complaints of low back and left lower extremity pain.  He had 
the abrupt onset of severe pain, mainly left gluteal 
posterior lateral left thigh and calf, for three days 
following a twisting episode.  He had had episodic low back 
complaints, mainly of lumbosacral mechanical nature, over the 
past several years.  On examination, the veteran had a 
guarded and stiff gait.  The veteran had "limited straight 
leg raising on the left with posterior tibial and sciatic 
nerve stretch for left lower extremity pain after 40 
degrees."  The impression was left lower extremity, L5 or S1 
radiculitis, possibly secondary to recurrent disc herniation 
at L5, S1, or 4/5.  The veteran was to remain out of work.

In May 1996, the veteran was doing very well.  His physical 
therapy was discontinued as he was doing well and was 
familiar with the home exercise program.  A satisfactory PT 
report had been received.  He had minimal, if any, remaining 
left lower extremity radicular pain.  Straight leg raising 
was to 60 degrees with no nerve tension on the left.  The 
veteran felt he was able to cope with his work demands.

In October 1996, the veteran was seen for chronic problems 
with his back including intermittent sciatica.  He had done 
fairly well until three days ago when he started having 
increasing pain in his left calf and foot and also over his 
sciatic notch area.  On examination, his back was tender.  
The veteran was going to stay out of work that night and was 
given a note excusing him from work the previous night.

In November 1996, the veteran was seen for recurrence of 
problems.  He had persistent low back and left lower 
extremity radicular pain for one month.  The pain was mainly 
posterior lateral calf and foot.  The examination revealed 
unrestricted range of motion of the right hip.  There were no 
nerve tension signs.  Left straight leg raising was to 45 
degrees with positive posterior tibial nerve and sciatic 
nerve stretch for left calf radicular pain.  Light duty work 
was recommended.

Later in November 1996, it was noted that a lumbar MRI with 
and without contrast confirmed status post previous L5, S1 
diskectomy.  The veteran had a moderate L4-5 herniated 
nucleus pulposus lateralizing slightly to the left.  This was 
consistent with his symptoms of left lower extremity 
radicular pain.  The veteran was having symptoms during the 
past, but had improved in the last few days.  The examination 
revealed pain with straight leg raising on the left at about 
60 degrees and positive posterior tibial nerve stretch.  The 
veteran was to return to light duty work.  

In January 1997, it was noted that the veteran was doing 
better overall.  He had no further lower extremity pain and 
low back symptoms were reduced and tolerable.  He had been 
coping with light duty work and also increasing his 
activities at home.  He felt he could cope with normal work 
duties.  The examination revealed satisfactory lumbar 
mobility and good lifting technique.  

Records from the Bruce Hospital System were received in April 
1997.  In November 1992, the veteran was seen with complaints 
of lumbar pain with left leg raising.  He complained of pain 
down the left leg and numbness of the left foot.  The veteran 
walked slowly and bent slightly forward.  On examination, 
there was tenderness of the lumbar spine with slight spasm.  
The veteran had positive left straight leg raising.  The 
assessment included low back pain with radicular irritation.  
In July 1993, the veteran was seen with complaints of 
recurrent low back pain and left lower extremity 
radiculopathy.  The veteran presented for a second epidural 
steroid injection.  In September 1993, the veteran was seen 
for a third epidural steroid injection.  He had relief after 
the last one; however he had increased left sided low back 
pain with radiculopathy into the left buttock and lateral 
aspect lower leg to the top of the foot for the last several 
days.  In November 1993, the veteran was seen with complaints 
of low back pain with constant pain down his left leg with 
cramping during sleep and occasional numbness.  He had 
increased pain with sitting and lying down.  He presented for 
an epidural steroid injection.  

Additional records received in 1997 from the Bruce Hospital 
System reveal that in January 1994, the veteran was seen for 
an epidural injection.  He complained of low back pain.  The 
last injection gave him good relief until one day ago when he 
noted the return of bilateral low back pain with 
radiculopathy into the posterior left leg.  The toes and calf 
were numb.  In February 1994, the veteran was seen with 
continued low back pain and left lower extremity 
radiculopathy.  He had undergone multiple epidural steroid 
injections in the past with good, but temporary, relief.  He 
now presented for a repeat epidural steroid injection.

Received in April 1997 was a record from the Carolinas 
Hospital System that shows that in April 1996, the veteran 
was seen with left posterior lateral low back pain.  The back 
of his thigh to the foot was numb.  While lying still on his 
right side, his knees and hips would flex.  There was no 
midline pain of the cervical, thoracic, lumbar, or sacral 
spine.  He had sacroiliac to lumbosacral spine muscle spasm 
and these areas were tender, the left side was much greater 
than the right.  The patella reflexes were left, +3/+2; 
right, +2/+2.  The Achilles reflexes were left, +2/+2; right, 
+2/+2.  Sharp and dull sensation was intact.  There were full 
pulses.  Straight leg raising on the left was from 0 to 30 
degrees and on the right was from 0 to 45 degrees.  The 
diagnoses included left para lumbosacral spasm with 
neuroparathesia.   

In 1997, VA outpatient records were entered into the claims 
folder.  When seen in August 1994, the veteran complained of 
back pain with resultant cramping of the left leg and foot.  
The back pain radiated into the left leg.  On examination, 
the veteran's gait was normal.  He had absent ankle jerks.  
Knees jerks were 2 plus.  The diagnostic impressions included 
lumbar radiculopathy.  On a VA outpatient record from March 
1995, the veteran presented requesting pain medication.  He 
had chronic low back pain.  He had no new symptoms or 
progression.  The diagnostic impressions included chronic low 
back pain.  On a VA outpatient record from June 1995, the 
veteran was seen with chronic back pain.  His condition was 
stable.  On examination, he had normal gait.

By rating action of April 1997, the evaluation of lumbar disc 
disease, herniated nucleus pulposus, status postoperative 
laminotomy and diskectomy, L5-S1 which was currently 20 
percent, was continued.  The current appeal to the Board 
arises from this action.

Received in September 1997 was a letter from April 1996, 
wherein Dr. Watt indicates that the veteran suffered an 
exacerbation of his lumbar disc disease with a possible 
recurrent herniation at the L4/5 or 5/1 level on the left.  
He required outpatient physical therapy.  Included with the 
letter is a report of an April 1996 back examination from 
this same physician.  The veteran had neutral posture, no 
list, and no lordosis.  He had central tenderness.  Range of 
motion included forward flexion to 40 degrees, extensor lag 
and dysrhythmia was normal, lateral bending to 30 degrees, 
bilaterally, and normal bilateral hip and knee motion.  
Peripheral pulses were normal.  On neurological examination, 
motor testing was normal and sensory testing was normal.  
Straight leg raising was 40 degrees.  

Received in September 1997 were records describing the 
veteran's leave from work in 1995 and 1996 and a notation 
indicating that the veteran had received a letter of warning 
regarding his attendance at work.

Received in September 1997 was a February 1994 notation from 
Gary L. Dove, M.D., of the Bruce Hospital System, indicating 
that the veteran was under their care for chronic low back 
pain.  

On a VA examination in November 1997, the veteran had a 
history of spine trouble.  He complained of some calf 
cramping on the left side as well as a sensation of having a 
charley horse that seemed to be worse when he drove.  This 
happened every two to three months.  He had to change his 
type of employment due to these flare ups.  He had never had 
bowel or bladder dysfunction that he was aware of.  On 
examination, the veteran had a negative Faber test 
bilaterally.  He did have positive straight leg raise at 
about 65 degrees on the left.  Reverse straight leg raise was 
negative.  Sensation was intact to light touch in all sensory 
dermatomes.  Motor strength testing was 5/5 in all myotomes.  
Deep tendon reflexes were 2+ and symmetric at the knees and 
the ankles.  He did have down going toes with Babinski but no 
evidence of clonus, and the seated straight leg raise was 
positive on the left.  He walked with a normal heel toe gait 
pattern with no evidence of fixed or postural deformity.  
Range of motion revealed 15 degrees of extension, 85 degrees 
of flexion, 40 degrees of lateral bending and 30 degrees of 
rotation to the left and to the right.  There was a 4 cm scar 
from his previous surgery which was well healed, non tender 
and totally benign.  No muscular spasm could be appreciated.  
The x-rays showed normal alignment of lumbar spine, and mild 
disk space narrowing at L5/S1 and mild facet sclerosis was 
noted at this level.  The impression included chronic low 
back pain with chronic lumbar disc disease.  

At the February 1998 RO hearing, the veteran testified that 
every day, he had cramps and pain in his calf and foot, that 
bothered him most when he would lie down, ride in a vehicle, 
or sit down.  It restricted almost everything he did, 
including his employment.  Additionally, often his back would 
lock up on him, usually once a week and at times would stay 
locked for 30 to 40 minutes.  He was taking Ibuprofen.  
Activities, including ironing and washing dishes, would 
aggravate his back disability.  At times when his back would 
lock up, the pain would spread from his calf and foot to his 
hip and up to his shoulder.  It would draw his shoulder blade 
down.  At these times, he would have to get an epidural 
injection.  The last one he had was in April 1996.  The 
veteran had treatment from a private physician.  

In November 1998, the RO sent a letter to the veteran 
requesting information regarding recent treatment from a 
private physician.  No response has been received.

On a VA orthopedic examination in March 1999, the veteran 
complained of left leg pain with radiation down to the top of 
the left foot.  He had pain radiating down his left leg with 
lifting about 30 pounds.  His leg pain was worse than his 
back pain.  The leg pain was the symptom that prevented him 
from sleeping comfortably at night.  His symptoms were 
improved with rest on his right side.  He was not taking any 
medications.  He had physical therapy which helped with his 
symptoms.  He denied any bowel or bladder dysfunction.  He 
had exacerbation of his symptoms with Valsalva maneuvers.  On 
examination of the spine, the veteran had a normal 
lumbosacral vertebral contour.  He had a 2 cm longitudinal 
scar at the L5-S1 level which was well healed.  There was no 
tenderness to palpation.  The scar was not hypertrophic.  He 
did have some diffuse pain along the paraspinal areas of the 
left S1 area.  His range of motion was to 90 degrees of 
flexion, 30 degrees of extension, and 45 degrees of left and 
right sided bending.  None of these motions exacerbated his 
symptoms.  His motor examination was 5/5 for bilateral lower 
extremities.  Sensation was intact and equal bilaterally in 
all dermatomes except for the left S1 distribution.  Deep 
tendon reflexes were equal and 2+ for bilateral patella and 
1+ was bilateral Achilles reflexes.  The veteran was able to 
toe and heel walk without difficulty.  He had a positive 
straight leg raise sign in both the seated and supine 
positions with his left lower extremity.  He had a negative 
Babinski and a negative clonus sign.  

The impression included that the veteran did have a history 
of a previous left L5-S1 diskectomy.  With a period of "pain 
free error" for about two year, his recurrence of symptoms 
could be either a recurrent disk on the left side versus scar 
formation in his left foramen which was now causing 
impingement on his nerve root.  The low back did not exhibit 
any weakened movements or fatigability since the veteran's 
primary complaint was of left lower extremity pain.  The 
nerve entrapment of his S1 nerve root on the left did get 
worse with strenuous activity or with lifting heavy objects, 
which was consistent with a true nerve compression.  An MRI 
was recommended for differentiation between a new disk at 
that level versus scar formation.  If the symptom was from a 
new disk, the veteran might benefit from a repeat 
decompression.  Fortunately, the veteran had been able to 
continue with his work, despite this problem.  

On a VA neurological examination in March 1999, the veteran 
complained of low back pain, chronic left calf cramping, and 
left foot numbness.  The veteran reported that his symptoms 
continued essentially unabated.  He was limited in his 
ability to work.  He stated that his back would hurt and his 
leg would cramp when he was lying in bed or sitting in his 
truck.  On neurological examination, there was evidence of a 
left L5 radiculopathy and a left S1 radiculopathy.  These 
findings adequately explained his continued complaints, and 
the result of the magnetic resonance image done in 1996 
confirmed that he had persistent radiculopathy at two levels 
on the left side.  That also explained his continued back 
pain.  The veteran reported that he was uncertain whether he 
would be willing to accept any further surgical treatment.  
That being the case, there was really no reason to perform 
additional tests.  It was well documented in his record that 
the veteran had a herniated disk and had residual 
radiculopathy.  The current examination confirmed that. 

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

The undersigned notes that on the March 1999 orthopedic VA 
examination, the examiner indicated that an MRI was 
recommended to determine whether the veteran had a new disk 
or scar formation that was currently causing impingement on 
his nerve root and causing the veteran's symptoms.  While 
this was not done, it is noted that the neurological examiner 
on the March 1999 examination further indicated that an MRI 
and other testing would only be necessary if the veteran 
would consider additional surgery, which the veteran 
indicated that he would not consider.  As the testing was 
deemed necessary only to determine whether surgery was 
warranted, the undersigned finds that no useful purpose would 
be served by ordering such testing.  In this regard, whether 
the radiculopathy is due to scar formation or a new disc 
problem is irrelevant for rating purposes as the undersigned 
is considering all symptoms related to the back.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned  38 C.F.R. § 4.7.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  

Moreover, The United States Court of Appeals for Veterans 
Claims has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and Deluca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.  The VA General Counsel in a precedent opinion has 
held that Diagnostic Code 5293, for intervertebral disc 
syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40, 4.45 is applicable.  
VAOPGCPREC 37-97 (December 1997).  The codes applied in the 
veteran's rating for his back disability contemplate 
limitation of motion of the lumbar spine in evaluating the 
claimant's appeal for increased compensation benefits.  

By rating action in July 1990, service connection was awarded 
for postoperative status, bilateral laminotomy and diskectomy 
at L5-S1 for herniated nucleus pulposus; a 10 percent rating 
was assigned from March 22, 1989 under Diagnostic Code (DC) 
5293 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  By rating action in March 1994, the evaluation of the 
veteran's lumbar disc disease, herniated nucleus pulposus, 
status postoperative laminotomy and diskectomy, L5-S1 was 
increased to 20 percent under DC 5293, from April 22, 1993.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).
   
Under Diagnostic Code 5293, a 20 percent rating may be 
assigned for moderate intervertebral disc syndrome; recurring 
attacks.  A 40 percent rating may be assigned for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  A 60 percent rating may be assigned for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).

The veteran's back disability may also be rated under other 
criteria.  For example, under Diagnostic Code 5292, moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating while a 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

Under Diagnostic Code 5295, a 20 percent rating may be 
assigned for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating may be assigned where there is listing of 
whole spine to opposite side; positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of a joint space, or some of the 
above with abnormal mobility on forced motion.  A 40 percent 
disability rating is the maximum allowable under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998). 

Under Diagnostic Code 5289, favorable ankylosis of the lumbar 
spine merits a 40 percent rating, while a 50 percent rating 
is assigned for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (1998). 

The medical evidence in this case reveals that the veteran 
suffers from radiculopathy, confirmed by an MRI.  The attacks 
are recurring.  However, his leg symptoms do improve with 
rest as noted on the March 1999 VA examination.  In view of 
these findings and consideration of the fact that the VA 
physician in March 1999 reported that with strenuous activity 
or heavy lifting, the symptoms referable to the nerve 
entrapment would increase in severity, the undersigned finds 
that a 40 percent rating is warranted.  However, the next 
higher rating of 60 percent is not warranted as motor 
examination and deep tendon reflexes were present and equal 
and 2+ for bilateral patella and 1+ for bilateral Achilles as 
noted on a recent the March 1999 examination.  Also, at this 
examination, sensation was intact and equal bilaterally in 
all dermatomes except for the left S1 distribution.  
Accordingly, the undersigned finds that the disability is 
most closely analogous to that contemplated by the 40 percent 
rating.  As Diagnostic Code 5293 is based on limitation of 
motion, consideration has been given as to whether a higher 
rating is warranted based on functional impairment.  In this 
case, the VA physician in May 1999 noted that the low back 
did not exhibit any weakened movements or fatigability since 
the veteran's primary complaint is of left lower extremity 
pain.  While the physician noted that the nerve entrapment 
does get worse with strenuous activity, this is one of the 
factors considered in assigning the 40 percent rating.  With 
regard to pain on motion, it is observed that a rating in 
excess of 40 percent under the criteria pertaining to 
movement of the low back contemplates ankylosis.  This is not 
shown in this case.  

The undersigned notes that in the case of Esteban v. Brown, 6 
Vet. App. 259 (1994), an appellant might be entitled to 
separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  There is evidence that the veteran has a 
scar attributable to his service connected disability.  
However, the evidence from the March 1999 VA examinations 
shows that the scar is well healed, non tender to palpation, 
and not hypertrophic.  Therefore, there is no evidence that a 
separate rating should be assigned for the scar. 


ORDER

Entitlement to a rating of 40 percent for lumbar disc 
disease, herniated nucleus pulposus, status postoperative 
laminotomy and diskectomy, L5-S1 is granted, subject to the 
law and regulations pertaining to the payment of monetary 
benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

